SUPLLEMENTAL DETAILED ACTION
	The office action filed 2/22/2021 was sent in an error, and is hereby withdrawn. Supplemental action is provided below.
Allowable Subject Matter
The indicated allowability of claims 2-3 is withdrawn in view of the newly discovered reference(s) to Park et al. US 2018/0342572.  Rejections based on the newly cited reference(s) follow.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "WL(N’+2) – WL(N’+5)" and "WR(N’+2) – WR(N’+5)" have both been used to designate “wirings”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Notched Display Panel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. 2018/0342572.
Regarding claim 1, Park teaches a display panel having an active area that is odd-shaped and a peripheral area (a display device has a largest display area A1, two small display areas A2, A3, and peripheral region PPA, see abstract, ¶68, ¶71, ¶74, ¶77, and see also Fig. 1), the display panel comprising: 
a substrate (a substrate SUB, Park ¶61); 
a plurality of pixel units disposed on the substrate and in the active area (The pixels PXL including the first to third pixels PXL1, PXL2, and PXL3 is provided in the display regions PXA, that is, the first to third display regions PXA1, PXA2, and PXA3, on the substrate SUB. See Park ¶87);
a plurality of gate lines disposed on the substrate, each of the gate lines coupled to one or more of the pixel units (The scan lines include first to third scan lines S11 to S1n, S21 to S2p, and S31 to S3q respectively connected to the first to third pixels PXL1, PXL2, and PXL3. See Park ¶116);
the number of pixel units coupled to a first gate line of the gate lines is smaller than the number of pixel units coupled to a second gate line of the gate lines (The first 
Park does not disclose in the above-cited embodiment at least one dummy thin film transistor disposed on the substrate and coupled to the first gate line. 
However, in another embodiment Park does suggest the first display region PXA1 and the second and third display regions PXA2 and PXA3, any dummy part is not connected to the first pixels PXL1 of the first display region PXA1, and the second pixels PXL2 of the second display region PXA2 and the third pixels PXL3 of the third display region PXA3 may be connected to dummy parts DMP1, DMP2, and DMP3. The first dummy part DMP1 may be connected to second pixels PXL2 provided in the first sub-region SA1 of the second display region PXA2 and third pixels PXL3 provided in the third sub-region SA3 of the third display region PXA3. That is, the first dummy part DMP1 may be shared by the second pixels PXL2 of the first sub-region SA1 and the third pixels PXL3 of the third sub-region SA3. The first dummy part DMP1 may be provided in the additional peripheral region APA that connects the second peripheral region PPA2 and the third peripheral region PPA3. See Park ¶244-¶246. The dummy pixel DPXL is connected to the second scan line S22, at least one dummy transistor DT1, DT2, DT3, DT4, DT5, DT6, and DT7 is electrically connected to the second scan line S22. See Park ¶310.


Regarding claim 2, Park teaches the display panel of claim 1, wherein the active area has a first subarea and a second subarea that are opposite to each other, a gap is between the first subarea and the second subarea, and the at least one dummy thin film transistor is disposed in the gap.
	(Figure 15 of Park teaches a second display region PXA2 (interpreted a first subarea) is provided in a shape protruding from the first display region PXA1 (interpreted an active area) is directly connected to the first display region PXA1, the third display region PXA3 (interpreted a second subarea) is provided in a shape protruding from the first display region PXA1 (interpreted an active area) is directly connected to the first display region PXA1, the substrate SUB has a shape in which the second region A2 and the third region A3 protrude from the first region A1 (interpreted an active area) in the second direction DR2. In addition, because the second region A2 (interpreted a first subarea) and the third region A3 (interpreted a second subarea) are disposed to be spaced apart from each other, the substrate SUB has a shape that is 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching of Park in the notch display of Kim. The motivation for doing so would improve uniform luminance regardless of the notch region. Park ¶5.)

	
Regarding claim 3, Park teaches the display panel of claim 2, wherein the active area further has a rectangular region, the first subarea and the second subarea are connected to a side edge of the rectangular region, and the second gate line is in the rectangular region.  
(Fig. 3 of Park teaches the first display region PXA1 (interpreted an active area) a rectangular area; a second display region PXA2 (interpreted a first subarea) is provided in a shape protruding from the first display region PXA1 (interpreted an active area) is directly connected to the first display region PXA1, the third display region PXA3 (interpreted a second subarea) is provided in a shape protruding from the first display region PXA1 is directly connected to the first display region PXA1. See Park ¶74, ¶80, and the second date line S11 is in the rectangular area PXA1. See Park ¶64).

Regarding claim 4, Park teaches the display panel of claim 2, wherein the first gate line has a first portion, a second portion and a third portion respectively in the first subarea, the gap and the second subarea, two terminals of the second portion are 
(Park teaches additionally, some of the second scan lines S21 to S2p and the third scan lines S31 to S3q may be electrically connected to each other by scan line connection parts ES. For example, a (p-1)th second scan line S2p-1 may be electrically connected to a (q-1)th third scan line S3q-1 by a (p-1)th scan line connection part ES. In addition, a pth second scan line S2p may be electrically connected to a qth third scan line S3q by a pth scan line connection part ES. See Park ¶117;  At least one scan line connection part ES that connects second scan lines S2p-1 and S2p of the first sub-region SA1. See Park ¶247; And the dummy pixels DMP 4 and PMP1 have the two dummy thin film transistors is disposed in the notch. See Park ¶310). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Yeh et al. US 10,360,862.
Regarding claim 5, Park fails to teach display panel of claim 4, wherein the second portion of the first gate line comprises a lower wiring and an upper wiring which 
Yeh teaches a gate lines G comprising a conductive layer 50 and a gate low voltage signal line 38-1 is formed form different layers in inactive/notch region 66. See Yeh Col. 8, ll.18-22, and see also Col. 12, lines 26-58 and Fig. 14. Conductive layer 50 and gate lines G may be formed from one or more layers. Col. 8, ll. 40-47 and Fig. 14. The gate line G interpreted the first gate line has an upper line VGL 38-1 and the conductor layer 50 interpreted a lower wiring are formed different metal layers; the upper line VGL 38-1 is connected to the polysilicon layer 50 by vias 74. See Yeh Col. 11, ll. 4-10, and Fig. 14. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the gate line G has an upper line VGL 38-1 and the lower conductor layer 50 formed in different metal layers; the upper line VGL 38-1 connected to the lower conductor layer 50 by vias 74 disclosed by Yeh in the wirings of the notch display region of Park. The motivation for doing so would avoid damage to dummy loading structures 22D during manufacturing. Yeh Col. 9, ll. 62 to Col. 10, ll. 6.

	
Regarding claim 6, Park and Yeh teach display panel of claim 5, wherein the first portion and the third portion of the first gate line and the lower wiring are formed from a first conductive layer, and the upper wiring is formed from a second metal layer. (Yeh teaches the gate line G and the lower conductor layer 50 are formed in a first metal 

Regarding claim 7, Park and Yeh teach display panel of claim 5, wherein the upper wiring is overlapped with the lower wiring in a direction perpendicular to the substrate. (Yeh teaches the upper line VGL 38-1 is overlapped with the lower conductor layer 50 in a direction perpendicular to the substrate 36, see Yeh Fig. 14).

Regarding claim 9, Park and Yeh teach the display panel of claim 4, further comprising: a conductive layer disposed over and insulated from the second portion of the first gate line, wherein a portion of the conductive layer is overlapped with the second portion of the first gate line in a direction perpendicular to the substrate.
(Fig 14 of Yeh teaches a conductive layer 50 disposed over and insulated (64) from the second portion of the first gate line G, wherein a portion of the conductive layer 50 is overlapped with the second portion of the gate line G in a direction perpendicular to the substrate 36. See Yeh Col. 11, ll. 4-10).

Regarding claim 10, Park and Yeh teach display panel of claim 9, wherein the conductive layer is supplied with a predetermined voltage. (Yeh teaches gate insulator 64 and dielectric layer 206 may include openings for vias 74. For example, as shown in FIG. 14, layers 64 and 206 include an opening that aligns with polysilicon layer 50 for allowing via 74 to electrically couple gate low voltage line 38-1 (i.e., metal layer 60) to polysilicon layer 50. This allows gate low voltage line 38-1 to provide a bias voltage to polysilicon layer 50. See Yeh Col. 11, ll. 4-10).

Regarding claim 11, Park and Yeh teach display panel of claim 10, wherein the conductive layer is supplied with a common voltage, each of the pixel units comprises a common electrode, and the conductive layer comprises the common electrodes of the pixel units. 
(Yeh teaches in one illustrative arrangement, vias such as vias 52 may be used to couple polysilicon layer 50 to a common voltage (Vcom) layer. The Vcom layer may in turn be coupled to ground line 38-2 to provide polysilicon layer 50 with the appropriate bias voltage. See Yeh Col. 8, ll. 63-67).

Regarding claim 12, Park and Yeh teach display panel of claim 2, further comprising: a common electrode signal wiring disposed between an edge of the active area and an edge of the display panel, the at least one dummy thin film transistor disposed between the pixel units and the common electrode signal wiring.
(Park teaches the dummy pixel DPXL may be connected to the second scan line S22, at least one dummy transistor DT1, DT2, DT3, DT4, DT5, DT6, and DT7 electrically connected to the second scan line S22. See Park ¶310. 
As modified, Yeh teaches XVcom lines 82 in short rows of Vcomr pads 80X (e.g., the rows of Vcomr pads 80X on either side of notch 66) may experience different amounts of loading than XVcom lines 82 in full-width rows of Vcomr pads 80X (e.g., the rows of Vcomr pads 80X below notch 66).  Vcomr pads 80X may be provided with dummy pixels, or supplemental gate line loading structures). Yeh Col. 12, ll. 10-25. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have the at least one dummy thin film transistor DT1, DT2, DT3, DT4, DT5, DT6, and DT7 as Park suggests, to modify disposed between the pixel units and the XVcom lines 82. The motivation for doing so would reduce loading mismatch in XVcom lines 82 of display 14, and help make those Vcomr rows behave similarly to or identically to longer Vcomr rows in the display 14. Yeh Col. 12, lines 20-25.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, Park and Yeh fail to teach display panel of claim 7, wherein a third gate line of the gate lines has a first portion, a second portion and a third portion respectively in the first subarea, the gap and the second subarea, the second portion of the third gate line comprises another lower wiring and another upper wiring over the another lower wiring, and the another upper wiring is overlapped with the another lower wiring in the direction perpendicular to the substrate; wherein a width of the upper wiring is different from a width of the another upper wiring.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: February 23, 2021